Citation Nr: 1639545	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to an increased disability rating for gastroesophageal reflux disease (GERD) with a history of hiatal hernia, evaluated as 10 percent disabling from July 31, 2014, and as 30 percent disabling thereafter.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1978 to December 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing convened at the RO.  A transcript of the hearing has been included in the record.  In December 2014, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

In several statements of record dated between May 2015 and August 2016, the Veteran requests another hearing before the Board.  A Board hearing will be granted to an appellant when requested.  See 38 C.F.R. § 20.700 (2015).  In this case, the Veteran has already presented testimony at a Board hearing for the issues currently on appeal.  No reason has been submitted as to why another Board hearing should be scheduled or why the prior hearing was not adequate.  Indeed, the hearing fully addressed the issues on appeal, and the evidence necessary to substantiate the claims.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, the Veteran has not changed representatives since the hearing.  Thus, the Veteran's request for another Board hearing is denied.

The record consists entirely of electronic records and has been reviewed.          

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is warranted for the claims on appeal for the following reasons. 

First, an addendum report should be provided for the service connection claim for sleep apnea.  The Veteran underwent VA compensation examination into this claim in March 2015, for which a report and opinion have been included in the record.  The report and opinion are detailed and explained, and based on a review of the record and an examination of the Veteran.  However, as noted by the representative in the July 2016 appellate brief, it is not entirely clear that the examiner relied on the correct standard of proof.  The examiner clearly indicated that apnea likely was not incurred during service.  This conclusion relies on the correct standard.  However, in the otherwise sound explanation of the finding, the examiner also indicated it would be "impossible" to find onset of apnea during service without evidence of a sleep study during service.  As the representative asserts, this statement indicates that the only way to show onset during service would be a report showing apnea during service.  Such evidence is not required for the Veteran to prevail in his claim.  In an addendum report, the examiner should further explain the opinion, basing it entirely on the applicable standard here - i.e., whether it is at least 50 percent probable that apnea was incurred in service, or had its onset during service.  All evidence should be considered, to include the lay evidence of record.  Further, an addendum report would be useful here because evidence in the record suggests that the Veteran's diagnosed OSA may relate to service-connected GERD.  The examiner should comment on secondary service connection as well.    

Second, two relevant VA examination reports were included in the record in June 2015, after the most recent Supplemental Statement of the Case (SSOC) dated in April 2015, and prior to the transfer of the case to the Board in July 2015.  The record does not contain a waiver of initial AOJ review of the evidence.  As such, upon remand, the issues on appeal should be readjudicated in a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).

Lastly, any outstanding VA treatment records should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records, the most recent of which are dated in December 2014. 

2.  Return the Veteran's case to the March 2015 VA examiner (or suitable substitute) for review and elaboration of her report and opinion regarding the service connection claim for sleep apnea.  The examiner should again review the electronic claims file.  The examiner should then offer an addendum report addressing the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed OSA was caused by service, had its onset during service, or is otherwise related to military service?  

In addressing (a) please discuss the STRs which indicate in-service sleep complaints.  (VBMS, document labeled STR-Medical, receipt date 5/6/2014, pages 4 and 26 of 135).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 
Note that the lack of documented treatment for sleep apnea in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions and the service treatment records noting trouble sleeping must be considered and weighed in making the determination as to whether a nexus exists.

(b) If the answer to (a) is negative, is it at least as likely as not that sleep apnea is proximately due to or the result of service-connected GERD?  

(c) If the answers to (a) and (b) are negative, is it at least as likely as not that sleep apnea is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected GERD?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

In addressing (b) and (c), please discuss the June 2015 VA reports which indicate that the Veteran experiences breathing difficulty as the result of his GERD. (VBMS, document labeled VA examination, receipt date 7/6/2015, page 2 of 13, titled Respiratory Conditions).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal considering all evidence added to the record since the April 2015 SSOC.  If a claim remains denied, issue a SSOC and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

